Citation Nr: 1141461	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center at the 
Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from June 21, 1991 to December 20, 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the VA Education Center at the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran entered active duty after June 30, 1985 and served on active duty for six months of a four-year obligation.

2.  The Veteran was separated with an honorable discharge; the sole reason for discharge as indicated by the separation code of MND was voluntary - miscellaneous reasons.

3.  The Veteran's delimiting date for use of Chapter 30 benefits was December 20, 2002.  

4.  The Veteran filed for an extension of the delimiting date and filed her application for Chapter 30 benefits in April 2008.

5.  The Veteran was not prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  



CONCLUSION OF LAW

The requirements for basic eligibility for VA educational assistance under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3018C (West 2002); 38 C.F.R. §§ 21.7042, 21.7045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims has held that the VCAA notification requirements do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v.  Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2011).  Moreover, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for benefits under Chapter 30, Title 38, United States Code.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Analysis

The provisions of 38 U.S.C.A. § 3011(a)(1) establish eligibility for educational benefits under Chapter 30 for a veteran who first enters active duty after June 30, 1985, and who serves at least three years' continuous active duty.  If a veteran does not have at least three years' continuous active duty after June 30, 1985, she might still be eligible if she was discharged (i) for a service-connected disability, or (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected, or (iii) under 10 U.S.C. 1173 (hardship discharge), or (iv) for convenience of the government - (a) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (b) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years, or (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy, or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

In this case, the Veteran enlisted for a four-year term, but was separated from active duty after only six months.  Thus, although she first entered active duty after June 30, 1985, she did not have at least three years of continuous active duty after June 30, 1985.  Regarding the exceptions set out above, the Veteran was not discharged due to a service-connected disability as she has no service-connected disabilities.  She was not discharged due to a pre-existing medical condition or for any physical or mental condition.  An August 1991 treatment note indicates that the Veteran arranged to visit a medical lab for desensitization sessions due to a fear of blood and tissue, but did not report for any of the sessions.  This was noted as an occupational problem.  Nevertheless, the Veteran was found medically qualified for separation in November 1992, and it was determined that medical examination was not required.  

The Veteran was also not discharged for hardship.  Her separation code "MND" indicates voluntary - miscellaneous reasons.  While the Veteran now asserts that the actual circumstances surrounding her discharge constitute hardship and/or a mental condition not characterized as a disability and not the result of misconduct and that interferes with duty, the Veteran agrees that these are not the reasons for discharge listed on her Form DD-214.  Service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); Duro v. Derwinski, 2 Vet. App. 530 (1992).  While the Air Force could have assigned a separation code consistent with hardship or physical or mental condition not characterized as a disability, it did not.  VA does not have the power to alter the reasons for discharge listed on the Form DD-214 regardless of the assertions made by the Veteran.  That power rests solely with the service departments.  

The Veteran has also asserted that her situation amounts to a discharge for the convenience of the Government.  The Board reiterates that this is not the reason listed on the Form DD-214, but also points out that she did not serve 20 months of continuous active duty, and she was not discharged involuntarily as a result of a reduction in force.  Therefore, such a finding would not meet the criteria for an exception under 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

In sum, the Veteran did not have the requisite service that would qualify her for educational assistance benefits under Chapter 30, Title 38, United States Code, and no exceptions to the service requirements apply.  

In the alternative, the Board finds that the Veteran did not apply for benefits in a timely manner, and did not apply for an extension in a timely manner.  The Board notes that, under the Montgomery GI Bill, veterans are provided a 10-year period of eligibility during which they are entitlement to use Chapter 30 educational assistance benefits.  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2011).  The 10-year period begins on the date of a veteran's last discharge from active duty of 90 days or more.  Id.  In the present case, the Veteran's last period of active duty ended on December 20, 1992; thus, assuming for the sake of discussion that basic eligibility for Chapter 30 benefits were demonstrated, the Veteran's delimiting date for use of Chapter 30 benefits was December 20, 2002.  

VA law and regulations provide that an extended period of eligibility may be granted if a veteran applies for an extension within the time specified in 38 C.F.R. § 21.1033(c) )2011), and it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2) (2011).  

Under 38 C.F.R. § 21.1033(c), the time limit for filing a claim for an extended period of eligibility is the later of the following dates: (1) one year from the date on which the veteran's original period of eligibility ended; or (2) one year from the date on which the veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education. 

Here, the Veteran did not apply for an extension within a year of the delimiting date, and there is no medical or lay evidence of a physical or mental disability that prevented her from beginning or resuming a chosen program of eduction.  On the contrary, the Veteran's application for Chapter 30 benefits indicates that, during the period in question, she earned a Masters Degree in education, completed course work towards an additional degree, and worked approximately 15 years as a teacher and school administrator.  Thus, even if the Veteran were found to be eligible under 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5), her extension request and application for benefits were received in April 2008, after the delimiting date of eligibility and she was not prevented from beginning or resuming a chosen program of education by reason of physical or mental disability.  Therefore, her claim would also be barred under the alternative basis of expiration of her eligibility period.  

In summation of the Board's findings, there is no dispute regarding the essential facts in this appeal.  The Veteran first entered active duty after June 30, 1985, she enlisted for a four-year term, but she was separated from active duty after only six months.  Moreover, no exceptions to the service requirements apply.  While the Veteran asserts that her particular circumstances qualify as a hardship discharge, the Board has no authority to change the separation code assigned by the service department, and there is no dispute as to the code actually assigned (voluntary - miscellaneous reasons).  Alternatively, the Veteran's eligibility period expired prior to her application and she did not timely file an extension and was not prevented from beginning or resuming a chosen program of education by reason of physical or mental disability.  As such, the Board finds that basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code is not warranted as the Veteran's claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  


ORDER

Basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


